DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 2-21 are allowed. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Amended Claim 12 and similarly recited Claims 2 and 18 recites the following: “12.    (New) A computer system comprising:
a user input device configured to process input provided by a user; and
a first processing system that includes at least one hardware processor, the first processing system configured to:
process an operation input that is provided by the user via the user input device; 
control, based on the operation input, a first virtual character that is located in a virtual game space to paint at least a portion of the virtual space in a first color that is associated with the first virtual character;
display, to a display device, results of a battle determination that is based on how the first color and a second color have been painted within the virtual game space, wherein the first and second colors are different colors and associated with different virtual characters;
control the first character in a first manner based on the first character being located in the portion of the virtual game space that is painted in the first color; and
control the first character in a second manner based on the first character being located in another portion of the virtual game space that is not painted in the first color.”

Regarding the prior art: 
Upon conducting an updated search and reviewing previously similar applications and patents, the closest prior art appears to be U.S. Patent Application Publication 2007/0213107 A1 to ITOU et al., "de Blob" game released September 22, 2008 and "Extreme Paintball" game release October 20, 1998.  ITOU generally discloses when an action content command and an action target character is received, a control section and a graphics processor identify action executing standby time in accordance with a predetermined time identifying rule.  The control section and the graphics processor then identify an action executable range in which a player character can execute the received action content in accordance with a predetermined range identifying rule, and determines whether or not an action target character that is a target of the received action content exists within the identified action executable range.  The control section and the graphic processor execute the received action content against the action target character in the case where it is determined that the action target character exists within the action executable range when action executing standby time is clocked. The de Blob game generally discloses a blob feature of paint as the protagonist who must restore color to the environment. As the blob moves around the game’s levels, he absorbs paint, which allows him to splatter paint onto buildings, cars, and other objects through touch. There's also the element of platforming present, which mainly involves using buildings as stepping stones to get to a higher ground. Extreme Paintball generally discloses five different arenas that can only be played in one mode: “8-on-8 Capture the Flag”. The player wins the game 

However, ITOU, de Blob and Extreme Paintball, in combination or taken alone, does not disclose the limitations cited above, specifically, “.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 2-21 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715